NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 20, 2019*
                                Decided June 21, 2019

                                        Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

Nos. 18-3330 & 18-3331

ROBERT K. DECKER,                            Appeals from the United States District
    Petitioner-Appellant,                    Court for the Southern District of Indiana,
                                             Terre Haute Division.
      v.
                                             Nos. 2:18-cv-00074-JRS-DLP &
J.R. BELL,                                   2:18-cv-00198-JRS-DLP
       Respondent-Appellee.
                                             James R. Sweeney II,
                                             Judge.

                                      ORDER

       Robert Decker, a federal inmate, appeals the denials of his petitions under
28 U.S.C. § 2241 challenging his loss of good-conduct time for using and possessing an
alcoholic substance. He argues that his two punishments covered the same conduct—
and each was more severe than his cellmate’s punishment—so they violated his



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 18-3330 & 18-3331                                                             Page 2

double-jeopardy and equal-protection rights. But double jeopardy does not apply to
prison disciplinary proceedings, and the distinction between Decker and his cellmate
was rational. Therefore, we affirm the district court’s judgment.

       Decker faced two charges of misconduct. An associate warden at the United
States Penitentiary in Terre Haute, Indiana, found Decker and his cellmate drinking a
brown liquid out of plastic mugs. The liquid was later tested with a breathalyzer device,
and it registered as containing alcohol. Afterwards, Decker received his two incident
reports: one for use of alcohol and another for possession of alcohol. The report
regarding Decker’s use of alcohol was later returned to the Lieutenant’s Office to be
rewritten on the correct form.

       The disciplinary process for possession moved forward first. The hearing on the
charge against Decker’s cellmate—also accused of possessing alcohol—occurred just
before Decker’s. After Decker heard his cellmate confess to exclusive responsibility for
the alcohol, Decker moved to dismiss his charges at the beginning of his hearing. The
hearing officer, however, denied that motion. After the hearing, the hearing officer
credited the evidence of possession from the correctional officers over Decker’s denial
of responsibility and found that Decker committed the prohibited act. He lost 41 days of
good-conduct time; his cellmate lost 7 days.

       The next month, after Decker received the updated version of the incident report
charging him with use of alcohol, the prison held another disciplinary hearing. Decker
offered a statement from an inmate who said that the officer handling the breathalyzer
test had to perform it on Decker at least five times before obtaining a positive result.
Again, the hearing officer credited the evidence from the correctional officers and found
that Decker committed the prohibited act of using contraband. Decker lost another
41 days of good-conduct time and received 60 days of disciplinary segregation.

       Decker filed two petitions under 28 U.S.C. § 2241, each challenging the
revocation of his good-time credits. He contended that, by punishing him twice for the
same incident, and more severely than his cellmate, prison officials violated his rights to
double-jeopardy protection and equal protection. Because of a factual dispute about
exhaustion, the district court decided the cases on the merits, see Brown v. Watters,
599 F.3d 602, 609–10 (7th Cir. 2010), and denied the petitions. Decker appealed both
decisions, and we have consolidated his appeals. We review de novo the denial of the
petitions. Camacho v. English, 872 F.3d 811, 813 (7th Cir. 2017). And, like the district
court, we bypass the fact dispute on the exhaustion question. (This renders irrelevant
Nos. 18-3330 & 18-3331                                                               Page 3

Decker’s argument that, by the delaying the delivery of his post-hearing report, the
defendants unlawfully impeded his administrative appeal.)

        Decker maintains on appeal that he received two punishments for the same
conduct, so the punishments violate the Double Jeopardy Clause. He contends that his
first punishment—for alcohol possession—barred punishment on the second charge—
for use—because possession is included within use. See United States v. Mire, 725 F.3d
665, 677–78 (7th Cir. 2013). But the protections against double jeopardy apply only to
criminal proceedings, and prison discipline is not a criminal proceeding. Hudson
v. United States, 522 U.S. 93, 98–99 (1997); Wolff v. McDonnell, 418 U.S. 539, 556 (1974).
Thus, a defendant may be both disciplined in prison and criminally punished in court
for the same conduct. Garrity v. Fiedler, 41 F.3d 1150, 1152 (7th Cir. 1994). And inmates
may be prosecuted at a second disciplinary hearing for conduct of which they were
acquitted at a first hearing. Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996). The reason
is that prison officials have an “overriding” need “to act swiftly to maintain institutional
order,” so they may have to charge an inmate “on the basis of evidence that might be
insufficient” at the first hearing. Id.

       We recognize that Decker was convicted, not acquitted, at his first hearing, and if
this were a criminal case, the Double Jeopardy Clause might foreclose the second case.
See Ohio v. Johnson, 467 U.S. 493, 501 (1984). But the holdings that double jeopardy does
not apply to non-criminal proceedings, Hudson, 522 U.S. at 98-99, and that prison
discipline is non-criminal, Wolff, 418 U.S. at 556, permit the dual proceedings. And
because multiple withdrawals of good-time credits for the same misconduct can never
force an inmate to serve more time in prison than a court sentenced him to serve, due
process is respected. See McNeil v. Dir., Patuxent Inst., 407 U.S. 245, 246 (1972).

       Decker also contends that his punishment violated his right to equal protection
because his cellmate lost less good-time credit than he did for the same charge. (The
cellmate lost 7 days compared to Decker’s 82.) We understand this to be a “class-of-one”
argument. See United States v. Moore, 543 F.3d 891, 896 (7th Cir. 2008). A class-of-one
claim cannot succeed if the prison treated Decker differently than his cellmate for a
rational reason. Thayer v. Chiczewski, 705 F.3d 237, 254 (7th Cir. 2012) (citing Del Marcelle
v. Brown Cty. Corp., 680 F.3d 887, 888 (7th Cir. 2012)). A rational reason appears on the
face of the petitions: The hearing officer may have shown leniency to Decker’s cellmate
because he took responsibility for the infraction, whereas Decker denied blame. Thus,
Decker is not entitled to relief on this claim.
Nos. 18-3330 & 18-3331                                                       Page 4

      We have considered Decker’s other arguments, but they are without merit.

                                                                         AFFIRMED